Title: To Benjamin Franklin from Henry Laurens, 21 September 1783
From: Laurens, Henry
To: Franklin, Benjamin


          
            Sir.
            Paris 21st Sept. 1783.
          
          I have with much concern perused your address of the 10th. Inst, which you did me the honor of delivering this Afternoon, intimating that you had received a Letter from a very respectable Person in America containing the following words vizt.
          “It is confidently reported, propagated, & believed by some among us, that the Court of France, was at the Bottom against

our obtaining the Fishery & Territory in that great extent, in which both are secured to us by the Treaty; that our Minister at that Court favored, or did not oppose the design against us; & that it was entirely owing to the firmness, sagacity, & disinterestedness of Mr Adams, with whom Mr Jay united, that we have obtained those important advantages.” and appealing to me “as a Witness of your Conduct in that Affair.” That such a report may have been propagated and believed by some, is far from improbable, Those who were industrious in Attempts to poison our Minds with Prejudices against out best Friends, & against each other, on this side the Atlantic, have unquestionably been busy on both sides, nor have they yet ceased from their Labors, but unless we could trace the report to its source, & know who the Believers are, the Calumny of Rumor might with Propriety & Safety be disregarded by Doctor Franklin, whose whole Conduct from the beginning of the late Disputes of Great Britain with the Colonies might be referred to, as a sufficient Refutation. However Sir, as you have condescended to appeal to me, I will afford you all the Satisfaction in my Power, but I feel it necessary first to take Caution, inasmuch, as I have neither received nor heard of any Proof “that the Court of France at Bottom was against our obtaining the Fishery & Territory in that great Extent in which both are secured to us.” & that the charge is of too serious a Nature to be reasoned upon without evidence, would too deeply affect the Honor & Interest of our Country, were we to take it for granted.
          Touching your particular Conduct, respecting the Fishery Territory, & every other Article, coming within my Cognizance I have from the moment I came in as an acting Commissioner observed in you that Sagacity, Penetration, & Perspicuity which denote the able Minister, that Zeal & Attention to the Business of the United States of America, which mark Fidelity.— Your Country Sir & Posterity will do you Justice; as a Colleague & a Fellow Citizen(?) I should be ungrateful in witholding my Acknowledgements.
          I believe by this time it is pretty well known I am un-addicted to Flattery, in the present Case, I am sure, there can be no motive for commencing the Art.
          
          With most fervent Wishes that the Evening of your Day may be blessed with Tranquillity equal to your well-earned Honors, & with the highest Esteem & Veneration. I am Sir your obedt. hum. Servt.
          
         
          Dr. Franklin. Passy
        